DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1, 2, 8, 10-13, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robison (US 2018/0100612).
In regards to claims 1 and 19, Robison discloses a pipe fitting configured to be coupled to a pipe, the pipe fitting comprising:
a shell (26) defining a shell through hole that extends through the shell in a longitudinal direction, the shell having a shell inner surface that defines the shell through hole;
a stiffener (28) positioned within the shell through hole, the stiffener including a stiffener outer surface that faces the shell inner surface such that the stiffener outer surface and the shell inner surface cooperate to define a pocket configured to receive the pipe; and
a shell-stiffener seal member (70) positioned in the pocket, the shell-stiffener seal member including a seal inner surface and a seal outer surface, the seal inner surface extending circumferentially about and longitudinally along the stiffener outer surface such that the seal inner surface is substantially flush against the stiffener outer surface forming a seal between the shell-stiffener seal member and the stiffener, the seal outer surface abutting against the shell inner surface forming a seal between the shell-stiffener seal member and the shell (shown in fig. 4).

In regards to claim 2, Robison further discloses the stiffener extends in the longitudinal direction from a first end to a second end, the first end including a flange (at 42) extending radially outward from the stiffener outer surface, wherein the seal outer surface is positioned adjacent to a surface of the flange (shown in fig. 4).
In regards to claims 8 and 20, Robison further discloses the stiffener outer surface defines a stiffener recess (46) that is configured to receive a stiffener seal member (48), the stiffener seal member is configured to compress and form a seal between an inner surface of the pipe and the stiffener outer surface when the pipe is positioned in the pocket.
In regards to claim 10, Robison further discloses the stiffener includes a first portion (49) and a second portion (51), the second portion spaced from the first portion such that the stiffener recess is between the first portion and the second portion with respect to the longitudinal direction, the stiffener has a first outer diameter defined by the stiffener outer surface measured at a location in the first portion that is contacted by the shell-stiffener seal member, the stiffener has a second outer diameter that is defined by the stiffener outer surface measured at a location in the second portion, and the first outer diameter is equal to the second outer diameter (see paragraph [0033]).
In regards to claims 11 and 21, Robison further discloses a shell seal member (68) configured to compress and form a seal between the shell inner surface and an outer surface of the pipe when the pipe is positioned in the pocket.
In regards to claim 12, Robison further discloses the shell seal member is positioned between the shell-stiffener seal member and the stiffener seal member with respect to the longitudinal direction (shown in fig. 4).
In regards to claim 13, Robison further discloses a gripping assembly (50) configured to restrict relative movement of the pipe and the pipe fitting along the longitudinal direction when the pipe is positioned in the pocket and coupled to the pipe fitting.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker (USP 6,199,915).
In regards to claim 14, Becker discloses a shell-stiffener seal member (5) for a pipe fitting configured to be coupled to a pipe, the pipe fitting including a shell having an inner surface that defines a shell through hole and a stiffener positioned within the shell through hole, the pipe fitting defining a pocket between the inner surface of the shell and an outer surface of the stiffener, the shell-stiffener seal member comprising:
a body including a seal inner surface and a seal outer surface, wherein the seal inner surface defines a substantially cylindrical shape and the seal outer surface is curved forming a body that has a cross section that is substantially D shaped, wherein the seal inner surface is configured to lie substantially flush against the stiffener outer surface to form a seal between the shell-stiffener seal member and the stiffener, and wherein the seal outer surface is configured to abut against the shell inner surface to form a seal between the shell-stiffener seal member and the shell (shown in fig. 1).


Claim Rejections - 35 USC § 103
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Robison as applied to claims 1, 2, 8, 10-13, 19-21 above.
In regards to claim 3, Robison discloses the claimed invention except for the seal being made from rubber. It would have been obvious to one having ordinary skill in the art to modify Robison by making the seal from rubber, a well-known material for seals, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07.
It is noted that the limitation “overmolded to the flange” is a product-by-process limitation In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth. Therefore, since “overmolded” implies no further structure than the seal being in contact with the flange, the limitation has been met.
In regards to claim 9, Robison discloses the claimed invention except for the seal being made from rubber. It would have been obvious to one having ordinary skill in the art to modify Robison by making the seal from rubber, a well-known material for seals, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07.
It is noted that the limitation “overmolded into the stiffener recess” is a product-by- process limitation In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of .

Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Robison as applied to claims 1, 2, 8, 10-13, 19-21 above, and further in view of Becker.
In regards to claims 4 and 22, Robinson discloses the fitting of claim 1 and the method of claim 19. Robinson does not teach a cross section of the shell-stiffener seal member is substantially D shaped such that in cross section the seal inner surface is substantially linear and the seal outer surface is curved.
However, Becker teaches a seal (5) with a cross section that is substantially D shaped such that in cross section the seal inner surface is substantially linear and the seal outer surface is curved.
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the shell-stiffener seal of Robinson with a substantially D-shaped cross-section so that shearing forces on the seal can be safely absorbed, without the seal being driven out of the groove or being deformed within itself such that its sealing effect is lost, as taught by Becker at column 1, line 62- column 2, line 5.
It is further noted that a change in the shape of a prior art device has been held to be a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Robison as applied to claims 1, 2, 8, 10-13, 19-21 above, and further in view of Smith (US 2012/0080856).
In regards to claims 5 and 6, Robison disclose the fitting of claim 1. Robison does not disclose the shell-stiffener seal member comprises a substrate that includes at least one of a metal or a plastic, the shell-stiffener seal member further comprising a rubber overmold on top of the substrate or the substrate being adhered to the seal outer surface of the shell-stiffener seal member.
However, Smith teaches a seal member (20) that comprises a substrate that includes at least one of a metal or a plastic, the seal member further comprising a rubber overmold on top of the substrate or the substrate being adhered to the seal outer surface member (see paragraph [0041] and figs. 6-6B).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the seal member of Robinson with a metal substrate with a rubber overmold in order to provide additional rigidity to the flexible gasket.
In regards to claim 7, while Smith does not expressly disclose the hardness being between 40 and 90 durometer hardness; the material hardness may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Smith to have a hardness of between 40 and 90 durometer hardness, as the material hardness may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Becker as applied to claim 14 above, and further in view of Smith.
In regards to claims 15-17, Becker discloses the seal of claim 14. Becker does not disclose the shell-stiffener seal member comprises a substrate that includes at least one of a metal or a plastic, the shell-stiffener seal member further comprising a rubber overmold on top of the substrate or the substrate being adhered to the seal outer surface of the shell-stiffener seal member, wherein the rubber is a butyl-nitrile compound.
However, Smith teaches a seal member (20) that comprises a substrate that includes at least one of a metal or a plastic, the seal member further comprising a butyl nitrile overmold on top of the substrate or the substrate being adhered to the seal outer surface member (see paragraph [0041] and figs. 6-6B).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the seal member of Becker with a metal substrate with a rubber overmold in order to provide additional rigidity to the flexible gasket.
In regards to claim 18, while Smith does not expressly disclose the hardness being between 40 and 90 durometer hardness; the material hardness may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Smith to have a hardness of between 40 and 90 durometer hardness, as the material hardness may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Response to Arguments
Applicant's arguments filed 19 October 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Robinson does not show “a seal inner surface extending circumferentially about and longitudinally along the stiffener outer surface such that the seal inner surface is substantially flush against the stiffener outer surface forming a seal between the shell-stiffener seal member and the stiffener”, this is not persuasive because applicant has merely stated that this feature is not disclosed without providing any evidence to back up the assertion. Figure 1 clearly shows that the seal inner surface is substantially flush against the stiffener outer surface, as there is no gap present. Therefore, the limitation has been met.
In response to applicant’s argument that Becker does not show “the seal inner surface defines a substantially cylindrical shape, and the seal outer surface is curved forming a body that has a cross-section that is substantially D-shaped”, the examiner disagrees. In addition to the fact that this claimed shape is clearly shown in figure 1, Becker also discloses “In this circular area 3, a circumferential groove 4 with a rectangular cross section is formed in which the annular seal 5 with a noncircular cross section is arranged. In the illustrated embodiment, the cross section of the seal 5 is shaped such that it is fitted on the inside to the rectangular cross section of the groove 4 and completely fills it out. On the outside, the seal has a curved shape, the radius of which increases continuously from front to back” (Column 2, lines 32-38.  Therefore, Becker discloses all limitations of claim 14. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679       
01/05/2021